Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:18-cv-01755-RM-KLM

  DAI HOANG, M.D.

         Plaintiff,

  v.

  ROBERT WILKIE, Secretary of Veterans Affairs,

         Defendant.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Recommendation of United States Magistrate

  Judge Kristen L. Mix filed on August 21, 2019 (ECF No. 51), which recommended granting

  Defendant Robert Wilkie’s Motion to Dismiss Title VII Claims (“Motion”) (ECF No. 13). On

  September 4, 2019, Defendant filed a Limited Objection (ECF No. 54). Plaintiff Dai Hoang filed

  her own Objection to the Recommendation (ECF No. 55), Defendant filed a Response (ECF No.

  56), and Plaintiff filed a notice of supplemental authority (ECF No. 59).

  I.   BACKGROUND

         The magistrate judge’s recommendation provides a clearer version of the facts than

  presented in the Complaint. (ECF No. 51, at 2–15.) This Court cannot discern a clear objection

  by either party to the magistrate judge’s interpretation of the facts; however, Plaintiff does assert

  the magistrate judge ultimately reached an incorrect conclusion because Plaintiff omitted certain

  facts from her Complaint. (ECF No. 55, at 5–7) (arguing Plaintiff was a Veterans Affairs
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 2 of 17




  employee for a period after her resignation in 2008).1 However, a brief request for leave to

  amend a complaint in an objection to a magistrate judge’s recommendation is improper. See

  D.C.COLO.LCivR 7.1(d) (“A motion shall not be included in a response or reply to the original

  motion. A motion shall be filed as a separate document.”); D.C.COLO.LCivR 15.1 (motion for

  leave to amend or supplement a pleading shall attach as an exhibit a copy of the proposed

  amended or supplemental pleading which strikes through the text to be deleted and underlines

  the text to be added); see also In re Gold Resource Corp. Securities Litigation, 776 F.3d 1103,

  1118–19 (10th Cir. 2015) (“The district court did not abuse its discretion in dismissing the

  complaint with prejudice where plaintiff’s memorandum contained only one sentence at the very

  end of his brief alternatively requesting leave to amend in the event the district court should

  decide to dismiss his complaint.”). Therefore, this Court will not entertain these new allegations.

          Accordingly, the Court adopts the magistrate judge’s statement of the facts as alleged in

  the Complaint and provides a summary of the factual allegations.

          Plaintiff’s Employment and 2008 Equal Employment Opportunity Complaint. Plaintiff

  is a board-certified radiologist certified in the subspecialty of abdominal imaging and is also a

  female of Vietnamese descent. (ECF No. 51, at 2–3.) She alleges that during her employment as

  a staff radiologist in the Radiology Services Department at the Eastern Colorado Health Care

  System (“ECHCS”), which is a Veterans Administration (“VA”) hospital in Denver, Colorado

  (the “Denver VA”), she was approached by her “first level supervisor,” Dr. Elliot Sandberg who

  demanded that Plaintiff support him in defending an Equal Employment Opportunity (“EEO”)


           1
             The Court notes that the additional factual allegations have not necessarily been consistent. Compare (ECF
  No. 17, at 3 n.2) (asserting Plaintiff was employed by Defendant in its Bay Pines VAHCS in Ft. Myers, Florida in
  2014–2015, and requesting leave to amend) with (ECF No. 55, at 5–6) (asserting Plaintiff was an employee between
  December 2012 and May 30, 2014).

                                                           2
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 3 of 17




  complaint filed against him by another radiologist. (Id.) When Plaintiff refused, Dr. Sandberg

  began harassing Plaintiff sometime between 2007 and 2008. (Id. at 3.) As a result, Plaintiff filed

  her own EEO complaint on May 23, 2008. (Id.) Plaintiff eventually resigned a week later, on

  May 30, 2008. (Id.) Plaintiff settled her EEO case and withdrew her complaint on October 30,

  2010 pursuant to a settlement agreement. (Id.)

         2006 Medical Malpractice Lawsuit and 2011 Office of Medical Legal Affairs

  (“OMLA”) Reporting and Review. On January 17, 2012, Plaintiff received a letter indicating she

  had been identified as having taken part in the care of a patient that had resulted in a medical

  malpractice lawsuit against the Denver VA. (Id. at 3–4.) The medical malpractice lawsuit was

  the result of a 2005 coronary artery bypass surgery where the surgical staff discovered a metal

  surgical clamp was missing. (Id. at 4.) While the patient was still on the operating table, Plaintiff

  reviewed an x-ray to determine whether there was a foreign body present. (ECF No. 1, ¶ 30.)

  However, due to the poor quality of the image, Plaintiff was unable to identify the missing clamp

  and did not request additional x-rays. (Id. ¶¶ 14, 40.) The clamp was found a fraction of an inch

  behind the patient’s heart in March of 2006 after an MRI conducted by a private physician. (ECF

  No. 51, at 5.) The patient was ultimately successful in the lawsuit, receiving a judgment of

  $131,416.03, which was paid on January 14, 2011. (Id.) Plaintiff was not named in the medical

  malpractice lawsuit. (Id.)

         Due to the result of the medical malpractice lawsuit, “a report had to be made to the VA’s

  Office of Medical Legal Affairs (OMLA) for reporting a responsible physician to the National

  Practitioners Data Bank (NPDB).” (Id.) In approximately January of 2011, a report was made to

  OMLA, which identified Plaintiff and at least the surgeon in the 2005 surgery. (Id.) Between


                                                    3
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 4 of 17




  2011 and 2013 ten Denver VA medical providers were identified to the OMLA as having been

  involved in the care of the patient in 2005 – the surgical staff, Plaintiff, and four other

  radiologists, including Plaintiff’s supervisor, Dr. Sandberg. (ECF No. 1, ¶¶ 16, 17, 37, 38.)

         Ultimately, the OMLA Review Panel, under the aegis of the OMLA director Dr. John

  Grippi, consisting of Drs. Norbert Kuberka, Joseph Ralabate, Tatum Johnson, and Dale Mueller

  concluded Plaintiff “should have communicated more effectively with the Cardiothoaracic team”

  to request additional x-ray views, two of which are “required to confirm or exclude the presence

  of a foreign body,” and provided that Plaintiff be reported to the NPDB. (ECF No. 51, at 9.) The

  report was made and the NPDB issued a “Medical Malpractice” report on August 6, 2015 and

  initiated its own investigation. (Id. at 11–12.) Plaintiff continued to question the factual accuracy

  of the NPDB report until at least January 2017. (Id. at 12.)

         2015 EEO Complaint. On January 9, 2015, Plaintiff filed an “informal” EEO complaint,

  presumably with the VA. (ECF No. 51, at 10.) The magistrate judge recognized that as of the

  filing of Plaintiff’s informal EEO complaint, Plaintiff had worked at other hospitals in Illinois

  and Florida following her resignation from the Denver VA in 2008. (Id.) On March 31, 2015

  Plaintiff filed a “formal” EEO complaint with the VA’s Office of Resolution Management

  (“ORM”), which was “formally accepted” on April 24, 2015. (Id.) The status of the ORM

  proceeding is unclear. (Id. at 13–14.)

         As a result of foregoing, Plaintiff filed this lawsuit asserting claims of retaliation, racial

  and gender discrimination, hostile work environment, and injunctive relief under Title VII

  arguing disparate treatment because she was the only non-white female radiologist who reviewed

  the medical malpractice plaintiff’s x-ray films and the only radiologist ultimately reported to the


                                                     4
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 5 of 17




  NPDB by the OMLA. (ECF No. 1.) Plaintiff also sought relief for alleged violation of the

  Administrative Procedures Act (“APA”). (Id.)

           Defendant moved to dismiss Counts I–IV, the Title VII counts, under Fed. R. Civ. P.

  12(b)(1) and Rule 12(b)(6). The magistrate judge correctly summarizes that if Defendant’s

  Motion is granted in its entirety, the case would proceed only on Count V (violation of the

  Administrative Procedures Act (“APA”)). (ECF No. 51, at 14–15.) The magistrate judge

  recommended granting the motion to dismiss with prejudice with respect to Count II (racial and

  gender discrimination) and III (hostile work environment) (ECF No. 51, at 19–23) and without

  prejudice as to Count I (retaliation) (Id. at 23–30). Both parties filed objections.2

   II. LEGAL STANDARD

           A. Review of a Magistrate Judge’s Report and Recommendation

           Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

  1996). “In the absence of a timely objection, the district court may review a magistrate’s report

  under any standard it deems appropriate.” Summers v. State of Utah, 927 F.2d 1165, 1167 (10th

  Cir. 1991).




           2
              Plaintiff did not explicitly respond to Defendant’s limited objection; however, Plaintiff does address the
  recommended dismissal of the retaliation count (Count I) in her objection. Additionally, Plaintiff’s Objection is
  titled as “limited,” but there is virtually no part of the magistrate judge’s Recommendation to which Plaintiff does
  not objection.


                                                             5
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 6 of 17




         B. Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

         In evaluating a motion to dismiss under Rule 12(b)(6), a court must accept as true all

  well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1135–36 (10th Cir. 2014); Mink v.

  Knox, 613 F.3d 995, 1000 (10th Cir. 2010). Conclusory allegations are insufficient. See Cory v.

  Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009). Instead, in the complaint, the plaintiff must

  allege a plausible entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56

  (2007). A complaint warrants dismissal if it fails “in toto to render plaintiffs’ entitlement to relief

  plausible.” Twombly, 550 U.S. at 569 n.14 (italics in original). “In determining the plausibility of

  a claim, we look to the elements of the particular cause of action, keeping in mind that the Rule

  12(b)(6) standard does not require a plaintiff to set forth a prima facie case for each element.”

  Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (citation, internal

  quotation marks, and alteration omitted).

  III. ANALYSIS

         A. Administrative Exhaustion

         Defendant argued Plaintiff only exhausted her administrative remedies with respect to

  two instances – when on December 11, 2014 she was informed by phone and by letter that she

  would be reported to the NPDB. (ECF No. 13, at 8, 9.) The magistrate judge found, on this

  record, that Plaintiff’s claims were not subject to dismissal based on failure to exhaust. (ECF No.

  51, at 17–19.) The magistrate judge assumed without deciding that Plaintiff exhausted her

  administrative remedies with respect to the following acts: (1) Plaintiff being intentionally


                                                     6
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 7 of 17




  singled out as the only non-white female radiologist reported to the OMLA for investigation

  (about January 2011); (2) a phone call Plaintiff received informing her that she might be reported

  to the NPDB (December 9, 2014); (3) the letter correspondence informing Plaintiff she might be

  reported to the NPDB (December 11, 2014); and (4) Plaintiff being reported to the NPDB

  (August 6, 2015). No party objects to this finding and conclusion.3 The Court finds no clear error

  in the magistrate judge’s recommendation as to administrative exhaustion. Therefore, the Court

  also assumes Plaintiff exhausted her administrative remedies as to the alleged conduct.

           B. Defendant’s Limited Objection (ECF No. 54)

           The magistrate judge recommended dismissing Plaintiff’s retaliation claim (Count I) of

  the Complaint, stating:

           as a currently working physician, any of the alleged retaliatory acts taken against
           Plaintiff could have potentially devastating impact on her career. . . . In light of
           Plaintiff’s continued employment as a radiologist, Defendant’s argument that a
           reasonable worker in Plaintiff’s position could no longer file an EEO complaint[,
           because a former employee can no longer be retaliated against] is unavailing. This
           is especially so, considering that such an argument would effectively bar post-
           employment retaliation claims, which are expressly permitted. Thus, the Court
           finds that Plaintiff has plausibly alleged a materially adverse action with respect to
           her retaliation claim.”

  (ECF No. 51, at 25 (citing Robinson v. Shell Oil Co., 519 U.S. 337 (1997)).) Without deciding

  whether “reasonable employee” in this context, and even in its broadest reading (the reading

  most beneficial to Plaintiff), the magistrate judge determined it was ultimately without

  consequence, because “none of the alleged acts of retaliation are sufficiently linked to Plaintiff’s

  protected activity—filing an EEO complaint against the Denver VA in 2008.” (ECF No. 51,



           3  Likewise, neither party objects to the portion that recommends dismissing the injunctive relief claims as to
  Plaintiff’s Title VII claim (Count IV) (Id. at 30). (ECF No. 51, at 18–19.) The Court finds no clear error in concluding
  that injunctive relief cannot be granted as to the counts for which Plaintiff cannot prove she is entitled to relief.

                                                             7
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 8 of 17




  at 25.) In short, the magistrate found Plaintiff’s Complaint lacked sufficient allegations to

  establish a causal connection between the protected activity and the retaliatory acts by stating,

  “[N]owhere in the Complaint . . . does Plaintiff allege that the members of the OMLA Review

  Panel knew of her EEO complaint and thus could have retaliated because of it.” (Id.) Ultimately,

  the magistrate judge recommended dismissing Count I without prejudice.

         “To state a prima facie case for retaliation under Title VII, a plaintiff must show (1) that

  she engaged in protected opposition to discrimination, (2) that a reasonable employee would

  have found the challenged action materially adverse, and (3) that a causal connection existed

  between the protected activity and the materially adverse action.” (ECF No. 51, at 23–24

  (quoting Khalik v. United Air Lines, 617 F.3d 1188, 1193 (10th Cir. 2012)) (internal quotations

  omitted).) Defendant agrees that Plaintiff’s Complaint fails to state a claim for retaliation under

  Title VII (Count I) as determined by the magistrate judge. (ECF No. 54, at 1–2.) Defendant

  objects, however, to the magistrate judge’s brief consideration into the level of generality

  provided the phrase “reasonable employee.”

         Although Defendant separates his arguments into two sections, this Court reads the

  Limited Objection as seeking two alternative outcomes under a singular argument: (1) adopt only

  the portion of the magistrate judge’s recommendation that relies on dismissal for lack of a causal

  connection between the protected activity and the alleged retaliatory acts; and (2) make the

  dismissal with prejudice. (ECF No. 54, at 2, 3, 7.) Notably, Defendant advises that the Court

  “could simply adopt that portion of the [r]ecommendation finding that Plaintiff does not

  adequately allege causation, which is sufficient to dispose of Plaintiff’s putative retaliation

  claim.” (Id. at 2 (citing 28 U.S.C. § 636(b)(1)).) Defendant argues, however, that if the Court


                                                    8
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 9 of 17




  were to decide “whether Plaintiff’s allegations are sufficient to plausibly allege a ‘materially

  adverse action,’” which the Defendant implies the Court would be required to do to adopt the

  magistrate judge’s recommendation in toto, “the Court should hold that Plaintiff’s allegations are

  insufficient.” (Id. at 3–7.)

           The Court finds no reason to do so where the magistrate judge correctly determined that

  even presuming Plaintiff’s argument regarding the definition of a “material adverse action” were

  correct, Count I must still be dismissed for failing to allege a causal connection.

           Despite the “options” provided to this Court – either accept a less-than-total portion of

  the magistrate judge’s recommendation regarding the retaliation claim or address the issue of

  “materially adverse action” – Defendant proceeds to argue that the dismissal of Count I should

  be with prejudice, because “leave to amend would be futile, because Plaintiff cannot show a

  ‘materially adverse action.’”4 (ECF No. 54, at 7–8 (emphasis added).) In other words, regardless

  of how this Court addresses the parts of the recommendation to adopt, Defendant argues the

  Court should decide whether Plaintiff could allege a “materially adverse action” despite

  disingenuously suggesting it could be avoided. (Id. at 2, 3, 8.) Simply put, Defendant has not

  persuaded the Court that Plaintiff’s Count I should be dismissed with prejudice, and Defendant’s

  Limited Objection is overruled.

           C. Plaintiff’s Objection (ECF No. 55)

               i.   Employment Discrimination (Count II)




           4
             Defendant also argues that Plaintiff’s failure to plead causation lends itself to dismissal with prejudice
  without specifying how it is otherwise futile to allow Plaintiff an opportunity to amend her Complaint to include such
  allegations. Simply because Plaintiff has not sufficiently alleged causation does not necessarily mean she cannot.

                                                            9
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 10 of 17




           The relevant language from Title VII provides that “[a]ll personnel actions affecting

   employees or applicants for employment . . . in executive agencies . . . shall be made free from

   any discrimination based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16.

   This section “provides the exclusive judicial remedy for claims of discrimination in federal

   employment.” Brown v. Gen. Servs. Admin., 425 U.S. 820, 835 (1976). The words “employees”

   and “applicants for employment” are markedly more limited in § 2000e-16 than compared to the

   non-federal Title VII equivalent. See Spirides v. Reinhardt, 613 F.2d 826, 829 (D.C. Cir. 1979)

   (“1972 amendments to Title VII cover only those individuals in a direct employment relationship

   with a government employer”). Accordingly, the magistrate judge concluded that because

   Plaintiff had resigned three years prior to the earliest alleged retaliatory act, and that “Title VII’s

   general discrimination provision does not protect against discrimination that stems from acts

   occurring after employment,” “Plaintiff failed to meet the threshold requirement of employment

   to sustain her discrimination claim against Defendant.” (ECF No. 51, at 20–21.)

           Plaintiff objects to this conclusion on the grounds that § 2000e-16 uses “employee”

   language similar to that in 42 U.S.C. § 2000e-3(a), which the Robinson court held included

   former employees. (ECF No. 55, at 1.) Defendant does not dispute the premise that Title VII

   allows for a former federal employee to seek redress for unlawful employment discrimination.

   (ECF No. 56, at 5.) Plaintiff, however, fails to address Burlington Northern and abandons her

   reliance on Persichitte v. Univ. of Northern Colorado, No. 05-cv-01508-PSF-PAC, 2006 WL

   2790407 (D. Colo. Sept. 27, 2006). Specifically, in Burlington Northern, the Supreme Court

   distinguished between the discrimination and retaliation provisions of Title VII:

           The antidiscrimination provision seeks a workplace where individuals are not
           discriminated against because of their racial, ethnic, religious, or gender-based

                                                     10
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 11 of 17




            status. The antiretaliation provision seeks to secure that primary objective by
            preventing an employer from interfering (through retaliation) with an employee’s
            efforts to secure or advance enforcement of the Act’s basic guarantees. The
            substantive provision seeks to prevent injury to individuals based on who they are,
            i.e., their status. The antiretaliation provision seeks to prevent harm to individuals
            based on what they do, i.e., their conduct.
                     To secure the first objective, Congress did not need to prohibit anything
            other than employment related discrimination. The substantive provision’s basic
            objecting of “equality of employment opportunities” and the elimination of
            practices that tend to bring about “stratified job environments” would be achieve
            were all employment-related discrimination miraculously eliminated.

   Burlington Northern, 548 U.S. at 63 (internal citations omitted). In other words, a claim brought

   under the substantive provision must arise as the result of employment-related discrimination.

   See Persichitte, 2006 WL 2790407, at *5 (“§ 2000e-2(a) . . . prohibits any unlawful

   discrimination ‘against any individual, with respect to his compensation, terms, conditions, or

   privileges of employment.’” ); Burlington Northern, 548 U.S. at 62 (noting the same statutory

   language as limiting the scope of the discrimination provision, as opposed to the retaliation

   provision, which does not contain “such limiting words”).5

            Here, Plaintiff resigned from the Denver VA on May 30, 2008. A report was made in

   2011 to the OMLA which, recommended reporting Plaintiff to the NPDB, which issued its own

   report around August 6, 2015. While the Court acknowledges it is certainly possible for a former


             5
               Plaintiff’s primary objection is a semantic one. Namely, Plaintiff objects to the implied conclusion in the
   recommendation that the discrimination must occur during employment to fall under the substantive provision of Title
   VII. (See ECF No. 51, at 21) (“Title VII’s general discrimination provision does not protect against discrimination
   that stems from acts occurring after employment”). While Plaintiff is technically correct that Title VII’s
   antidiscrimination provision is not so limited, she errs in arguing the conduct can occur at any time after employment
   and affect any aspect of her life. See Hinshon v. King & Spalding, 467 U.S. 69, 77 (1984) (“The benefit a plaintiff is
   denied need not be employment to fall within Title VII’s protection; it need only be a term, condition, or privilege of
   employment. . . A benefit need not accrue before a person's employment is completed to be a term, condition, or
   privilege of that employment relationship.”). The benefit, however, does have to be related to the employment or the
   possibility of employment in some manner. See, e.g., id. (“Pension benefits, for example, qualify as terms, conditions,
   or privileges of employment even though they are received only after employment terminates.”); id. at 74 n.5 (“Title
   VII also may be relevant in the absence of an existing employment relationship, as when an employer refuses to hire
   someone.”);

                                                             11
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 12 of 17




   employee to bring discrimination claims, Plaintiff here has not alleged acts of discrimination that

   could have affected her compensation, terms, conditions, or privileges of employment with the

   Denver VA. After de novo review, the Court overrules Plaintiff’s objection as to her

   discrimination count (Count II), adopts the magistrate judge’s recommendation, and grants

   dismissal of the same with prejudice.

            ii.    Hostile Work Environment (Count III)

           The magistrate judge recommended dismissing Plaintiff’s hostile work environment

   count on the grounds that the alleged factual basis for the claim occurred years after Plaintiff

   could have called the Denver VA her workplace. (ECF No. 51, at 22.)

           Plaintiff objects to this conclusion and argues the count should be allowed to survive

   through discovery and determined on summary judgment. (ECF No. 55, at 7.) In support of her

   argument, Plaintiff alludes generally to the other sections of her objection without identifying

   which portions support a conclusion that she has stated a viable claim for a hostile work

   environment under Title VII. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (Title VII is

   viable when “the workplace is permeated with ‘discriminatory intimidation, ridicule, and insult,’

   that is ‘sufficiently severe or pervasive to alter the conditions of the victim’s employment and

   create an abusive working environment.’”). Because Plaintiff’s objection is not sufficiently

   specific to focus the district court’s attention on the factual and legal issues that are truly in

   dispute, see One Parcel of Real Prop., 73 F.3d at 1060, the Court finds no clear error in this

   portion of the recommendation. See Summers, 927 F.2d at 1167.

           As previously stated, Plaintiff argues that at the very least she should be allowed to

   proceed to discovery on her hostile work environment claims. (ECF No. 55, at 7.) However,


                                                      12
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 13 of 17




   discovery is not a tool to be used to cure pleading deficiencies. Twombly, 550 U.S. at 559 (“It is

   no answer to say that a claim just shy of a plausible entitlement to relief can, if groundless, be

   weeded out early in the discovery process. . . .”). Her request is therefore denied.

            iii.   Retaliation (Count I)

          As stated in section III.B, the magistrate judge recommended dismissing Plaintiff’s Count

   I without prejudice, because “nowhere in the Complaint . . . does Plaintiff allege that the

   members of the OMLA Review Panel knew of her EEO complaint and thus could have retaliated

   because of it.” (ECF No. 51, at 25); see also supra at 6, 7. In short, the magistrate judge found

   that Plaintiff had not sufficiently alleged a causal connection between the protected activity and

   the retaliatory act. See Khalik, 671 F.3d at 1193 (setting forth the elements of a retaliation claim).

   The magistrate judge addressed and rejected Plaintiff’s four substantive arguments as to why her

   allegations should be sufficient: (1) a three-month gap between the settlement of her 2008 EEO

   complaint and her being singled out establishes causation; (2) other factors such as “a pattern of

   antagonism” and “evidence gleaned from the record as a whole” establish causation; (3) a “cat’s

   paw” theory applies and establishes causation; and (4) if all else fails, a motivating factor test

   (rather than a “but for” test) can establish causation. (ECF No. 51, at 26.) Plaintiff objects to the

   magistrate judge’s treatment of each.

          With respect to the first argument, the magistrate judge determined that “[u]nless the

   adverse action takes place soon after a plaintiff’s protected activity, the passage of time in

   general, even by a few months, is insufficient to establish causation alone.” (ECF No. 51, at 26

   (citing Meiners v. Univ. of Kan., 359 F.3d 1222, 1231 (10th Cir. 2004) (stating that a period of

   two or three months between plaintiff’s protected activity and the alleged retaliation was “under


                                                     13
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 14 of 17




   our precedents, probably too far apart . . . to establish causation by temporal proximity alone.”)).)

   The magistrate judge correctly stated the proper focus is on the timing between the protected

   activity (Plaintiff’s EEO activity) and the adverse action (“the negative findings of the OMLA

   Review Panel regarding Plaintiff’s review of the x-ray”), and “even considering the earliest

   alleged act of retaliation, Plaintiff’s protected activity is removed by a period of at least three

   months.” (ECF No. 51, at 26.) This led to the magistrate judge to conclude that “Plaintiff must

   allege other facts supporting an inference of causation.” (Id.)

          Plaintiff purports to object to the magistrate judge’s finding that three months is

   insufficient on its own to establish an inference of causation. (ECF No. 55, at 8.) However,

   Plaintiff does not explain the basis for the objection and clarifies her argument in her next

   sentence: “The Plaintiff had argued that this time period plus a pattern of antagonism and

   evidence gleaned from the complaint as a whole plausibly alleged causation.” (Id.) (emphasis

   added). Indeed, it appears Plaintiff’s true argument is that the timing and other contextual factors

   sufficiently allege causation. Because the Court finds Plaintiff’s objection to the magistrate

   judge’s application of Meiners insufficient, the Court finds no clear error in the determination

   that the timing alone is insufficient to form a plausible allegation of causation.

          That being said, Plaintiff argues she does not simply rely on the timing of the adverse

   action but on a laundry list of allegations collectively which establishes the plausibility that the

   OMLA- and NPDB-related activity was retaliation for having filed an EEO complaint in 2008

   and settled it in 2010. For example, Plaintiff argues that her Complaint alleges Dr. Sandberg

   “and people they supervise” at the Denver VA had communications or dealings with the OMLA.

   (ECF No, at 19.) However, as correctly observed by the magistrate judge:


                                                     14
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 15 of 17




            No member of the OMLA Review Panel, all of whom are named in the Complaint
            [#1] at paragraph 39, is alleged to have any knowledge of Plaintiff’s EEO
            complaint, nor is alleged to have had a personal relationship with Dr. Sandberg, nor
            is alleged to have even worked with him and Plaintiff at the Denver VA. Absent
            the OMLA Review Panel members’ knowledge of Plaintiff’s EEO complaint, there
            is no link between any alleged retaliatory acts and Plaintiff’s protected activity,
            even if Plaintiff’s Complaint is construed to allege that Dr. Sandberg, acting as an
            agent or employee of the Denver VA, retaliated against her by orchestrating
            inclusion of her actions in the OMLA review. . . . Plaintiff has provided no
            allegations which suggest that the OMLA’s finding, after an approximately three
            year review process, was in any way linked to unlawful retaliation, as the Panel
            members had no knowledge of Plaintiff’s previous EEO complaint against Dr.
            Sandberg.”

   (ECF No. 51, at 27) (collecting cases). After a de novo review, this Court concludes Plaintiff’s

   “record as a whole” argument fails to establish the plausibility of causal connection between the

   protected activity and the alleged retaliatory acts against Plaintiff.6

            With respect to Plaintiff’s cat’s paw argument, the magistrate judge determined it failed

   for much the same reason – Plaintiff never alleges the ultimate decisionmaker knew of the 2008

   EEO complaint or that the OMLA’s investigation was influenced by Dr. Sandberg who was

   himself even reported to the OMLA. (ECF No. 51, at 28, 29); see also Ward v. Jewell, 772 F.3d

   1199, 1205 (10th Cir. 2014) (under the “cat’s paw” theory, the biased motive of a subordinate

   can be imputed to the final decisionmaker, but the theory does not apply when decisionmakers

   conduct their own investigations without relying on biased subordinates). Plaintiff essentially


            6
              It should be noted that Plaintiff attempts to chip away at the recommendation in ways that in no way affect
   the ultimate conclusion. For example, Plaintiff argues whatever the OMLA did was not an “investigation” as described
   by the magistrate judge and that because she was not interviewed and was not provided certain documents, the OMLA
   could not have been conducting an investigation. (ECF No. 55, at 15.) Plaintiff does, however, admit that three years
   elapsed between the initial reporting to the OMLA and to the reporting of Plaintiff to NPDB. (Id.) Plaintiff also argues
   that the magistrate judge incorrectly stated the number of radiologists who were eventually reported to the OMLA.
   (ECF No. 55, at 16.) However, this is a distinction without a difference. Not only was Plaintiff not the only radiologist
   reported to the OMLA, there were four others. (ECF No. 1, at ¶ 38.) It matters not that one lesser radiologist was
   reported than that stated by the magistrate judge; what matters is that other radiologists besides Plaintiff were reported
   to the OMLA for review.


                                                              15
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 16 of 17




   argues that she does not know whether other radiologists were in fact treated disparately; she

   does not even know what they said to the OMLA. What she knows, however, is she was the only

   radiologist reported to the NPDB, and the only possible reason must be disparate treatment. It

   simply could not be the result of an independent investigations into her own actions. (See ECF

   No. 55, at 17) (her treatment is plausibly inexplicable absent a bad motive). This argument is

   unpersuasive.

           Finally, Plaintiff argues that this Court should depart from the Tenth Circuit’s “but for”

   causation standard applied to federal sector retaliation claims because of Babb v. Wilkie, 140 S.

   Ct. 1168 (2020). See Ward, 772 F.3d at 1203; Laul v. Los Alamos Nat’l Labs., 765 Fed. App’x

   434, 442 (10th Cir. 2019) (holding that the plaintiff failed to provide sufficient evidence showing

   that “his protected activity caused” the adverse action) (emphasis added). Plaintiff argues that the

   Babb court’s adoption of the motivating factor standard as applied to § 633a(a) of the Age

   Discrimination in Employment Act’s (“ADEA”) (25 U.S.C. § 633a(a)) “free from any” language

   is similar to the language in Title VII. (ECF Nos. 55, at 18, 19; 59.) In her objection, Plaintiff

   argues there existed a circuit split prior to Babb, which is why the Supreme Court accepted

   certiorari. (ECF No. 55, at 19.) However, in her supplemental authority filing, Plaintiff appears

   to admit that there existed no circuit split as to Title VII language – Babb only addresses §

   633a(a).7 (ECF No. 59, at 1.) In any event, the Court concludes that under either standard,

   Plaintiff has failed to sufficiently allege causation as to her retaliation claim.




           7
           Plaintiff acknowledges as much: “Consistent with its ‘little bites’ approach, the Supreme Court took the
   ADEA issue. . .” (ECF No. 59, at 2.)

                                                         16
Case 1:18-cv-01755-RM-KLM Document 60 Filed 10/21/20 USDC Colorado Page 17 of 17




  IV.    CONCLUSION

              Based on the foregoing and a de novo review of the portions of the Recommendation to

   which either party sufficiently objected, it is ORDERED:

        (1)      That Defendant’s Limited Objection (ECF No. 54) is OVERRULED;

        (2)      That Plaintiff’s Objection (ECF No. 55) is OVERRULED;

        (3)      That the magistrate judge’s Recommendation (ECF No. 51) is ADOPTED as stated

                 herein; and

        (4)      That Defendant’s Motion to Dismiss Title VII Claims (ECF No. 13) is GRANTED;

                 a. That Plaintiff’s Counts II and III are DISMISSED with prejudice; and

                 b. That Plaintiff’s Count I is DISMISSED without prejudice.

              DATED this 21st day of October, 2020.


                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




                                                      17
